Citation Nr: 0735626	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-37 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) based on 38 U.S.C.A. § 1151.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from March 1970 to November 
1971.  The appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 RO rating decision.  

In May 2006, the appellant testified at a hearing before the 
undersigned Veterans Law Judge.  

In July 2006, the Board remanded the issues on appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development of the record.  




FINDINGS OF FACT

1.  The veteran died on June [redacted], 2002, as a result of an 
acute myocardial infarction due to coronary artery thrombosis 
with other contributing conditions of congestive heart 
failure and cardiomyopathy, hypertension, smoker and type II 
diabetes that contributed to death but did not result in the 
underlying cause of death.  

2.  At the time of the veteran's death, he had not been 
granted service connection for any disability.  

3.  The veteran is not shown to have manifested complaints or 
findings of heart disease, hypertension or diabetes mellitus 
in service or for many years thereafter.  

3.  The veteran is not shown to visited the Republic of 
Vietnam; nor has exposure to herbicides been asserted or 
demonstrated in connection with his duty in Korea.  

4.  The veteran is not shown to have died as the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault in connection with 
medical treatment rendered by VA.  



CONCLUSIONS OF LAW

1.  The veteran did not have disability manifested by a hear 
condition , hypertension or diabetes mellitus due to disease 
or injury that was incurred in or aggravated by active 
service; nor may any be presumed to have been incurred 
therein; nor may diabetes mellitus be presumed to be due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e), 3.312 (2007).  

2.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e), 3.312 (2007).  

2.  The criteria for award of compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.361 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In December 2002, prior to the rating decision on appeal for 
the cause of the veteran's death, the RO sent the appellant a 
letter informing her of the elements necessary to establish 
entitlement to service connection the cause of the veteran's 
death.  

In September 2004, prior to the rating decision on appeal for 
DIC, the RO sent the appellant a letter informing her of the 
elements necessary to establish entitlement to DIC under 
38 U.S.C.A. § 1151.  The appellant was afforded time to 
respond before the RO issued the rating decisions on appeal.  

The Board accordingly finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim and has been afforded ample opportunity to 
submit such information and evidence.  

The December 2002 and September 2004 letters and a July 2006 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant, what evidence, if any, will be 
obtained by the claimant and what if any evidence will be 
obtained by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2002, September 2004, and July 2006 letters 
advised the appellant that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  

The letters also advised the appellant that VA must make 
reasonable efforts to help the appellant get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The letters advised the appellant that it was her 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the appellant that 
it was her responsibility to make sure the records were 
received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
appellant was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the appellant was not expressly advised 
to "give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the appellant has been advised of the evidence 
required to support her claims and of the evidence of record.  
The Board finds that she has accordingly been constructively 
invited to give VA all the relevant evidence in her 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant before the rating action on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant. 

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the appellant notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the appellant of these elements in July 2006.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claims on 
appeal.  

Neither the appellant nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Board also notes that the appellant's representative 
argue in September 2007 that the RO should have obtained the 
VA medical facility's medical quality assurance records.  
However, the law specifically prohibits the use of such 
records in a claim benefit determination.  See 38 U.S.C.A. 
§ 5705 (West 2002).  

Moreover, the representative did not explicitly state that 
such records actually existed.  The Ct has stated that the 
duty to assist is not a license for a "fishing expedition" 
to ascertain whether there might be unspecified information 
which could possible support a claim.  See Counts v. Brown, 6 
Vet. App. 473, 476 (1994); Gobber v Herwinski, 2 Vet. App. 
470, 472 (1992).  

The appellant testified before the undersigned Veterans Law 
Judge in May 2006.  
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with appellate consideration of the claims.  


II. Analysis

Cause of Death 

The veteran died in June 2002 and according to the coroner's 
report and the death certificate he died in his home due to 
coronary artery thrombosis with occlusive coronary disease 
and acute myocardial infarction.  The veteran's death 
certificate stated that the other significant condition that 
contributed to death but did not result in the underlying 
cause of death were cardiomyopathy, hypertension, smoking and 
type II diabetes mellitus.  

The appellant testified that the veteran suffered from type 
II diabetes mellitus that was due to herbicide exposure 
during military service in Vietnam and contributed to his 
death.  

To establish service connection for the cause of a veteran's 
death, evidence must show that a disability incurred in or 
aggravated by military service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must be singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.   For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  

The Board notes that the veteran was not service connected 
for Type II diabetes mellitus. However, the Board will look 
to see if the veteran's Type II diabetes mellitus is related 
to service.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Board notes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

However, the National Personnel Records Center and the 
Department of Army both stated that the veteran did not 
perform active duty in the Republic of Vietnam, but served in 
Korea.  Therefore, the presumption of exposure to herbicides 
does not apply in this case.  

Accordingly, the Board finds no basis to support the 
appellant's assertions that the veteran was exposed to 
herbicides during service in the Republic of Vietnam.  

There is no competent evidence in the record to show that the 
diabetes mellitus was related to other forms of herbicide 
exposure or other documented event in the veteran's period of 
service.  

Therefore, the Board finds that the veteran's diabetes 
mellitus is not shown to have been related to service, either 
on an incurrence or presumptive basis.  

The Board notes that, in January 2007, two VA examiners 
opined that it was at least likely as not that the veteran's 
coronary artery thrombosis and myocardial infarction were 
secondary to his type II diabetes mellitus.  In addition, the 
reviewers noted that there were other risk factors in the 
veteran's case.  

Given these facts, the Board finds that service connection 
for the cause of the veteran's death must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Compensation under 38 U.S.C.A. § 1151 for the veteran's death 

The appellant testified that the VA medical care was 
negligent and led to the veteran's demise.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of death 
must also be an event not reasonably foreseeable.  Id.  But 
see generally Brown v. Gardner, 513 U.S. 115 (1994) (for 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment).  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

The appellant testified that, in May 2002, the veteran did 
not feel well, i.e. was having chest pain and was dizzy, and 
was taken to the VA clinic where he was given a preliminary 
workup and an EKG and scheduled for a doctor's appointment in 
August 2002.  However, the veteran passed away on June [redacted], 
2002 shortly after this initial visit to VA.  

According to the coroner's report and the death certificate 
the veteran died in his home due to coronary artery 
thrombosis with occlusive coronary disease and acute 
myocardial infarction.  The veteran's death certificate 
stated that the other significant conditions that contributed 
to death but did not result in the underlying cause of death 
were cardiomyopathy, hypertension, smoker, and type II 
diabetes.  

The Board notes that in May 2002 the veteran was seen for an 
initial appointment at the VA and then seen for a psychology 
consult in May 2002.  On June 11, 2002, the appellant called 
and left a message for the veteran's physician and was told 
that the physician was on vacation.  

On June 18, 2002, the VA physician called the appellant and 
was told that the veteran had refused to seek medical 
treatment.  The VA physician noted that the veteran had risk 
factors for coronary artery disease, but did not have chest 
pains when seen at the clinic or show any acute changes of 
EKG that required hospitalization at that time. 

The appellant submitted a medical statement that the veteran 
had died on June [redacted], 2002, and was scheduled for his first 
visit to the VA hospital on August 22, 2002.  The examiner 
noted that the coroner's report stated that the veteran had 
no current attending physician, had a history of coronary 
artery disease, and exhibited autopsy findings that a 
thrombosis of 12 to 24 hours had caused a myocardial 
infarction.  He also noted the additional diagnoses of 
cardiomyopathy, hypertension, positive smoking history and 
diabetes mellitus.  

The physician also noted that the veteran's May 2002 
psychology clinic visit.  The veteran was diagnosed with 
adjustment disorder with mixed emotional features and passive 
thoughts of suicide.  

The physician also reviewed the initial clinic assessment 
that was done at VA on May 10, 2002, and noted that the 
veteran had had intermittent bouts of chest pain a few days 
prior thereto and was non-compliant with medical treatment.  
The physician opined that the initial assessment was not 
below accepted medical standards.  

He also opined that the fresh thrombus of some 12 to 24 hours 
as judged by the forensic pathologist could not have been 
presented by a sooner appointment at VA and was the 
culmination of a lengthy history of combined medical 
problems, which would not have been assessed in a singular 
period of time but would have required continued medical 
observation, testing and care. 

In January 2007 two VA examiners reviewed the veteran's 
claims folder and issued opinions in regards to the cause of 
the veteran's death.  They opined that the veteran did not 
have significant atherovascular coronary artery disease, but 
developed an acute thrombosis which could not have be 
predicted by any prior physical or other diagnostic 
evaluation, even if it could have been done.  They opined 
that it was not as likely as not that the fatal coronary 
artery thrombosis and myocardial infarction were caused by 
careless, negligent, lack of proper skill, error in judgment, 
or similar finding or fault on the part of VA or any event 
not reasonably foreseeable. They also noted that there were 
some issues with the fact that the veteran was noncompliant 
with medication and had a history of smoking.  

The Board notes that findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Currently, the only evidence supporting the appellant's claim 
in this regard are her own lay statements.  The appellant, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or an 
opinion as to medical causation or the appropriateness of 
medical care.  

Accordingly, her lay opinion cannot constitute competent 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the claim that the veteran's death was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment or a similar instance of fault in connection with 
treatment rendered by VA. 

Therefore, the claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits under the provisions of  38 U.S.C.A. § 1151 are 
denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


